FILED
                             NOT FOR PUBLICATION                              JUL 25 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELIZABETH MILLER, a.k.a. Elizabeth                No. 10-70581
Alidi,
                                                  Agency No. A078-101-261
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Elizabeth Miller, a native and citizen of Nigeria, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen based on ineffective

assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Singh v. Gonzales, 491 F.3d

1090, 1095 (9th Cir. 2007), and we deny the petition for review.

      The agency acted within its discretion in denying as untimely Miller’s

motion to reopen because it was filed more than six years after the final removal

order, see 8 C.F.R. § 1003.23(b)(1), and Miller did not show that she acted with the

due diligence required for equitable tolling of the filing deadline, see Singh, 491

F.3d at 1096-97. We do not consider Miller’s contentions regarding ineffective

assistance of counsel because the untimeliness determination is dispositive.

      In her opening brief, Miller fails to address, and therefore has waived any

challenge to, the agency’s determination that she failed to establish changed

circumstances in Nigeria to qualify for the regulatory exception to the time limit

for filing motions to reopen. See Martinez–Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not specifically raised and argued in a party’s opening brief

are waived).

      Miller’s remaining contentions are not persuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-70581